DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response to amendments filed on 25 August 2021. As per applicant’s request, claims 1, 4, 10, 15 have been amended. Claims 16-17 are new. Claims 1-2, 4-17 are pending in the application.

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments made to the claims, are persuasive.

Allowable Subject Matter
Claims 1-2, 4-20 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1, 10, 15 and further search, claims 1, 10, 15 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:


Claim 1:
...
a communication interface configured to enable, via an Extensible Markup Language (XML) based Analytics Data-Exchange Markup Language (ADML), communication between the graphical user interface module, the business user module, the data preparation module, the model creation module, the model deployment module, the model monitoring module and the model training module, wherein the ADML is used for building a bootstrap engine, and wherein the bootstrap engine is configured to enable the model creation module for building the model using the source data received from the data source location.

Claim 10:
...
enabling, by an Extensible Markup Language (XML) based Analytics Data- Exchange Markup Language (ADML), communication between the graphical user interface module, the business user module, the data preparation module, the model creation module, the model deployment module, the model monitoring module and the model training module, wherein the ADML is used for building a bootstrap engine, and wherein the bootstrap engine is configured to enable the model creation module for building the model using the source data received from the data source location.

Claim 15:
...
a program code for enabling, via an Extensible Markup Language (XML) based Analytics Data-Exchange Markup Language (ADML), communication between the graphical user interface module, the business user module, the data preparation module, the model creation module, the model deployment module, the model monitoring module and the model training module, wherein the ADML is used for building a bootstrap engine, and wherein the bootstrap engine is configured to enable the model creation module for building the model using the source data received from the data source location.

Regarding the cited limitations of claims 1, 10, 15, which do not appear to be taught by the prior art: Dietrich et al. teaches managing an analytics platform for solving business problems using a GUI. Silipo et al. teaches the workflow development process for predictive model building and deployment using a graphical interface for model building. Padmanbhan et al. teaches on-demand building of predictive models for enterprise customers using GUIs. Snyder, Marovets, Bursey and Greene demonstrate examples of using XML to communicate between various components of the system.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise an Extensible Markup Language (XML) based Analytics Data-Exchange Markup Language (ADML), which is described in the specification, for communication between the modules and building a bootstrap engine.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 10, 15.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 10, 15 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125